Case 1:19-cv-00296-MEH Document 13 Filed arek. ig C Coloradg Page 1 of 2
hy Marek 202 6 latu—

A AM ene | fob p un } Ans

potential buyers for one of your properties, who because of the transaction had her twin children
. o

two months premature. @ _ 3 a S

“TY “0 x:

“ ® Fo

7 OF
Lisa Martin sent this to me after I filed my complaint with the EEOC without m. soliitiois on
This is how God works. I hope one day you learn how to treat people. You all a S eve ing ha Ory
defines unethical, is my opinion and until you change it will be my stance and I ib not are Hato
°Q
you think of that statement. I will no longer “tolerate” your abuse. x = a > 2
°

“This message has been years in the making; but I wanted to reach out to you to thank you for
being such a thoughtful and ‘ caring person. I am so delighted to see your hew career path, as it
suits you well. Seven years'ago, you were helping us with the foreclosure housé on Rim Drive. I +
was pregnant with our twins and they decided to come two moniths early (and were in NICU for
6 weeks). You graciously let us out of our contract, which was a difficult business decision on
your part, but the best situation for our family. My little boys are now healthy, darling kiddos,
who are thriving. Your humanity showed through then as it:does now as you empower others
through your new company. I am so delighted to see your success in making people's lives
« "better. Please know I have thought of your graciousness many times over the years and have
warited to thank you. When a message came through my email today with your name on it, I

knew I had to reach out. Your new career move is inspiring, and I wish you the best!”

-Lisa Martin
Below are testimonies on my behalf from your own people. Hundreds of others exists.

“Sarah is a hardworking, dedicated Real Estate Agent with special expertise in REO properties.
She has been with our office for several years and is consistently one of the top producing

agents.” — Andy Sommer CBRB

“Sarah has done a great job for me in the past. She really gets results. She knows the real estate

industry and REO is a dependable-agent. Pricing is dead on and properties move quickly.”

36

BREACH OF CONTRACT AND CONSUMER PROTECTION ACT 19-CV-00296 GPG
Case 1:19-ev-00296-MEH Document 13 Filed 04/18/19 USDC Colorado Page 2 of 2

— Tiffany Cerasoli NRT REO Experts

“I have had the pleasure of working with Ms. Solomon in several capacities. She is
knowledgeable in both traditional and default real estate and strives to exceed her client’s
expectations with each transaction. She is highly skilled at assessing the'needs of each asset and
delivering the best recommendations to her clients. Ms. Solomon utilizes comprehensive
technology and media, as well as, exemplary customer service to get the desired results for every
client. I highly recommend Sarah Solomon to any buyer or seller.”

— Alisha Smith NRT ‘REO Experts

At. Tne F Javier Att vecoubley eu duvecl Ci Gy le uw Cetftack, A
Coptaer ah ad LE SOU Pe V VEY the fF lai bE crileliet
Feng ae Chris (5 Sat . ye £ At Lo [HbA
4 feed 7 puuth € (aA a } ")

(bare ors fh ae ff LW a yepre we, vib]
Leap fuuidicl . Wluete. | pallanc WA Vs Why ~
File Phew 6 16 44M t o bee fore asil fo
Zy wi Pele Jerveclee wfaen— i [Note (7 _ , Ly tp
Ae - lo thugs, |

37

 

BREACH OF CONTRACT AND CONSUMER PROTECTION ACT 19-CV-00296 GPG
